Citation Nr: 1757806	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  08-14 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) pension benefits in the amount of $26,187.00, to include the issue of whether the underlying debt was validly created.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 determination of the Committee on Waivers and Compromises in Philadelphia, Pennsylvania. 

In a March 2008 statement of the case (SOC), the Veteran's denial of request for waiver of overpayment in the amount of $30,182.00 was upheld.  Following additional evidence submitted by the Veteran, a supplemental statement of the case (SSOC) was issued in November 2008 lowering the Veteran's amount of overpayment to $26,187.00.

A subsequent August 2016 Decision of Waiver and Indebtedness denied the Veteran's request for waiver due to untimely filing of the application for waiver.  However, review of the Veteran's claim file establishes the Veteran was notified of his indebtedness in June 2007.  The Veteran's application for waiver of overpayment was timely filed on June 12, 2007.  See 38 U.S.C. 5302(a); 38 C.F.R. § 1.963(b).  Accordingly, the Board finds the Veteran's application of waiver was timely filed and the Veteran's claim is properly before the Board.


FINDINGS OF FACT

1. The overpayment of the Veteran's pension benefits in the amount of $26,187.00 was properly created.

2. The Veteran misrepresented his annual income by not reporting his Social Security Administration (SSA) benefits.
 

CONCLUSION OF LAW

The criteria for waiver of recovery of an overpayment $26,187.00, have not been met.  38 U.S.C. § 5302 (2012); 38 C.F.R. §§ 1.911 (c)(1), 1.963, 1.965 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The duties to notify and assist as set forth in the Veterans Claims Assistance Act of 2000 do not apply to cases involving the waiver of recovery of overpayment.  Barger v. Principi, 16 Vet. App. 132 (2002).  Therefore, the VCAA and its implementing regulations do not apply in this matter.  See Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007) (noting that the Court has consistently held that the VCAA notice provisions do not apply to waiver of overpayment claims).

The Veteran has claimed entitlement to a waiver of overpayment of VA pension benefits in the amount of $26,187.00.  The Veteran contends that a waiver is warranted because recovery of the overpayment debt would cause undue financial hardship.  

A veteran has the right to dispute the existence and amount of a debt. 38 U.S.C. § 501; 38 C.F.R. § 1.911(c).  In determining whether a waiver of overpayment is appropriate, the inquiry is focused on three distinct questions.

First, VA must determine if the overpayment at issue was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C. § 5302; 38 C.F.R. § 1.962.

Second, if the debt is valid, VA must determine if fraud, misrepresentation, or bad faith played a role in its creation.  If it did, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 U.S.C. § 5302 (a); 38 C.F.R. §§ 1.963 (a), 1.965(b); see also Ridings v. Brown, 6 Vet. App. 544 (1994).

Finally, if VA determines that the debt is valid and that fraud, misrepresentation, and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  See 38 U.S.C. § 5302 (b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the U.S. Government.

At present, the overpayment was created as a result of VA calculating and paying pension benefits based upon the Veteran's claim that he was not receiving any income from the SSA.  The Veteran was overpaid solely as a result of his failure to notify VA of social security benefits.  Therefore, the debt is valid.

As noted above, recovery of the overpayment of benefits may be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the veteran seeking the waiver.  In this case, the Veteran completed an application for compensation and pension benefits in October 2000.  The Veteran was granted entitlement to non-service connected pension, effective October 2000, in a May 2001 rating decision.  

In January 2002, the Veteran completed and submitted a VA Form 21-0516, Improved Pension Eligibility and Verification Report, noting $0.00 monthly income from the SSA.  Based upon the Veteran's VA Form 21-0516, and report that the Veteran was not receiving income from the SSA, the VA continued full payment of Veteran's non-service connected pension benefits.  In March 2007, the VA became aware the Veteran had been receiving SSA benefits since May 1999.  

Based on the foregoing, the probative evidence of record establishes that the Veteran was informed of the requirement to report all income to VA, including social security benefits.  Because the Veteran knew or should have known of the requirement to report all income, the Veteran's VA Form 21-0516, claiming no income from the SSA is a misrepresentation to the VA.  The Board finds that the creation of the overpayment was the result of misrepresentation on the part of the Veteran.

The Board acknowledges Veteran's contentions that his supplemental security income (SSI) benefits were converted to social security disability insurance (SSDI) benefits without his knowledge, and that he was unaware he needed to report social security benefits.  The Board further acknowledges the October 2000 compensation and pension application explicitly did not require the Veteran to include income from SSI.  Item 45A of the application stated "Social Security (Not SSI)."

However, the VA is not claiming overpayment for the benefits paid from October 2000 to December 2001.  The overpayment at issue is the benefit payments made from December 2001 to August 2007, those payments based upon the Veteran's January 2002 representation that he was not receiving social security benefits.  The January 2002 VA Form 21-0516, Improved Pension Eligibility and Verification Report, submitted by the Veteran did not make a distinction between SSI and SSDI benefits; rather, the form required the Veteran to list any income received from "Social Security."  The Veteran's specific report that he received no income from the SSA was a misrepresentation that led to overpayment by the VA.             

Waiver of recovery of overpayment of VA pension benefits is therefore precluded.


ORDER

Waiver of the recovery of overpayment of VA pension benefits in the amount of $26,187.00 is barred as a matter of law, and the appeal is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


